Exhibit 10.1 EXECUTION COPY BONDS.COM GROUP, INC. UNIT PURCHASE AGREEMENT August 28, 2009 EXECUTION COPY BONDS.COM HOLDINGS, INC. UNIT PURCHASE AGREEMENT This Unit Purchase Agreement (the “Agreement”) is made as of August 28, 2009 (the “Effective Date”) by and between Bonds.com Group, Inc., aDelaware corporation (the “Company”) and Fund Holdings LLC, a Florida limited liability company (the “Purchaser”). RECITALS Subject to the terms and conditions set forth in this Agreement and pursuant to Sections 4(2) and 4(6) of the Securities Act of 1933, as amended (the "Securities Act"), and Rule 506 promulgated thereunder, the Company desires to issue and sell to Purchaser, and Purchaser desires to purchase from the Company, Units (as defined below) of securities of the Company, as more fully described in this Agreement. As used herein, each “Unit” shall consist of: (i) 2,667 shares of common stock of the Company (the “Common Stock”); (ii) the right, within three years of the applicable Closing Date (as defined below) upon which the Unit is purchased, to purchase 9,597 (as equitably adjusted for stock splits, combinations and the like) additional shares of Common Stock at a purchase price of $0.375 (as equitably adjusted for stock splits, combinations and the like) per share (the “Ordinary Purchase Rights”), and (iii) in the event that the Closing Requirements (as defined below) are achieved, the Additional Rights (as defined below).The Units, the Common Stock, the Ordinary Purchase Rights, the Additional Purchase Rights, the Special Purchase Rights (as defined below, and together with the Ordinary Purchase Rights, the Additional Purchase Rights, the “Rights”) and the shares of Common Stock to be issued pursuant to the exercise of the Rights are referred to herein as the “Securities”. AGREEMENT In consideration of the mutual promises contained herein and other good and valuable consideration, receipt of which is hereby acknowledged, the parties to this Agreement agree as follows: 1.Purchase and Sale of Securities. (a)Purchase of Units. (i)Units.Subject to the satisfaction (or waiver) of the conditions set forth herein, the Company shall issue and sell to the Purchaser, and the Purchaser agrees to purchase from the Company on the applicable Closing Date (as defined below), the number of Units set forth below. (ii)Closings.The time of each Closing shall be 10:00 A.M., Eastern Standard Time or such later time as is mutually agreed to by the Company and Purchaser. (A) Initial Closing.In one or more closings starting on the Effective Date (the “Initial Closing Date”) and ending on September 2, 2009 (the “Final Initial Closing Date”), the Purchaser shall purchase 1,000 Units (the “Initial Closing”) and the Company shall sell to the Purchaser 1,000 Units. 1 (B)Second Closing.Within 45 days following the Effective Date (the “Second Closing Date”), the Purchaser shall purchase an additional 1,000 Units (the “Second Closing”) and the Company shall sell to the Purchaser an additional 1,000 Units.As a condition to the Second Closing, the Company will update the Disclosure Schedule and the representations and warranties set forth in Section 2 hereof. (C)Third Closing.Within 90 days following the Effective Date (the “Third Closing Date”, and together with each of the Initial Closing Dates and the Second Closing Date, the “Unit Closing Dates”), the Purchaser shall purchase an additional 3,000 Units (the “Third Closing”, and together with the Initial Closing and the Second Closing, the “Unit Closings”) and the Company shall sell to the Purchaser an additional 3,000 Units.As a condition to the Third Closing, the Company will update the Disclosure Schedule and the representations and warranties set forth in Section 2 hereof. (iii)Purchase Price.The purchase price for each Unit (the “Purchase Price”) shall be One Thousand Dollars ($1,000). (iv)Closing Requirements.The consummation of the Second Closing within 45 days following the Effective Date and the consummation of the Third Closing within 90 days following the Effective Dateshall be referred to herein as the “Closing Requirements”. (v)Form of Payment.On each respective Unit Closing Date, subject to the satisfaction of the conditions to closing, each Purchaser shall deliver by wire transfer to an account designated by the Company, no later than the close of business on such respective Unit Closing Date, the aggregate Purchase Price for the Units purchased on such respective Unit Closing Date. (vi)Location of Closing.Each Closing shall take place at the offices of Becker Legal Group LLC, 1178 Broadway, Suite 331, New York, New York 10001.Alternatively, the Unit Closings can take place by the exchange of final executed closing documents between legal counsel for the Company and Purchaser. (vii)Deliverables of Company at Closing. On the applicable Unit Closing Date, the Company shall deliver to the Purchaser: (i) a certificate representing the number of shares of Common Stock to be purchased at such Unit Closing Date by the Purchaser, and (ii) an executed copy of this Agreement. (viii)Deliverables of Purchaser at Closing.On the applicable Unit Closing Date, the Purchaser shall deliver to the Company: (i) an executed copy of this Agreement, and (ii) the applicable consideration provided for in Section 1(a)(iii) hereof. (ix)Fractional Units.No fractional Units shall be sold by the Company. (x) Use of Proceeds. The proceeds from the sale of the Units will be for general working capital of the Company. (b)Additional Purchase Rights. 2 (i)Definitions.In addition to the terms defined above and herein, the following terms used in this Agreement shall have the meanings set forth below: (A)“Additional Rights Exercise Period” shall mean, with respect to any Additional Purchase Rights, the period beginning on the Trigger Date and ending on the date that is three years following the Trigger Date. (B)“Adjusted Number of Convertible Shares” shall mean 26,893,580 (as equitably adjusted for stock splits, combinations and the like), less the amount of Convertible Securities (as equitably adjusted for stock splits, combinations and the like) that have expired, terminated or otherwise become unissuable pursuant to the terms of the relevant promissory note, warrant or option. (C)“Converted Shares” shall mean shares of Common Stock actually issued and outstanding upon the conversion or exercise (as applicable) of the Existing Convertible Securities. (D)“Existing Convertible Securities” shall mean each outstanding convertible promissory note, warrant and option of the Company set forth on Schedule I. (E)“Trigger Date” shall mean the date, if any, upon which Converted Shares are issued upon the conversion or exercise (as applicable) of Existing Convertible Securities. (ii)Additional Rights.Following the date on which the Closing Requirements are met and as of each Trigger Date, the Purchaser shall automatically, without any further action upon the part of the Purchaser or the Company, be entitled to purchase (an “Additional Purchase Right”) at a price of $0.375 per share (as equitably adjusted for stock splits, combinations and the like) during the applicable Additional Rights Exercise Period such number of shares of Common Stock as is equal to the Converted Sharesissued by the Company on such Trigger Date.In no event shall the aggregate number of shares purchasable (including any shares previously purchased) under the Additional Purchase Rights exceed the Adjusted Number of Convertible Shares. (iii)Calculation of Shares Underlying Additional Purchase Rights.Upon reasonable request by the Purchaser, but in no event more than one time in any calendar quarter, the Company shall prepare a statement indicating the amount of Additional Purchase Rights currently exercisable as of such date and the applicable time period for which such Additional Purchase Rights may be exercised. (iv)Termination of Additional Purchase Rights.Notwithstanding the foregoing, in the event that less than 5,000 Units have been purchased by the Purchaser as of the date that is 120 days following the Initial Closing, all Additional Purchase Rights shall immediately terminate and the provisions contained in this Section 1(b) shall be of no further force or effect. 3 (c)Special Purchase Rights.Upon the Final Initial Closing Date, in addition to the Ordinary Purchase Rights and the Additional Purchase Rights, the Purchaser shall be granted the right (the “Special Purchase Rights”) to purchase 1,000,000 (as equitably adjusted for stock splits, combinations and the like) shares of Common Stock at a price per share equal to $0.375 per share (as equitably adjusted for stock splits, combinations and the like). (d)Exercise of Rights. Subject to the terms and provisions contained herein, (i)The Ordinary Purchase Rights may be exercised at any time from the applicable Closing Date upon which the Unit pertaining to such Ordinary Purchase Rights is purchased until the date which is three years from such date (the "Ordinary
